Third District Court of Appeal
                               State of Florida

                          Opinion filed January 30, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-1344
         Lower Tribunal Nos. 11-31129, 11-31130, 12-2363, & 12-4133
                             ________________


                         Noe Boo, a.k.a. Noel Diaz,
                                    Petitioner,

                                        vs.

                            The State of Florida,
                                   Respondent.



      A Case of Original Jurisdiction—Habeas Corpus.

      Noe Boo, a.k.a. Noel Diaz, in proper person.

     Pamela Jo Bondi, Attorney General, and Jacob Addicott, Assistant Attorney
General, for respondent.


Before SHEPHERD, C.J., and LAGOA and SCALES, JJ.

      PER CURIAM.
      Petitioner’s emergency writ of habeas corpus is dismissed without prejudice.

See Salazar v. State, 892 So. 2d 545, 547 (Fla. 3d DCA 2005) (“If an inmate

believes that the Department has not granted correct credit . . . then the inmate

must seek relief through the inmate grievance procedure. After exhausting

available remedies through the inmate grievance procedure, if the inmate believes

that the Department’s ruling was incorrect, the inmate may then file a petition for

writ of mandamus directed to the Department of Corrections.”) (citations omitted).1




1We encourage the trial court and the State to promptly forward the DOC a copy
of the “2nd Amended Order Granting Nun [sic] Pro Tunc and Denied [sic] in Part
Defendant’s Motion for Correction of Jail Sentence/Credit Dated November 26,
2013” entered by the trial court on January 28, 2015.

                                        2